                                1 BUCHALTER
                                2 A Professional Corporation
                                  WILLMORE F. HOLBROW III (SBN: 169688)
                                3 1000 Wilshire Boulevard, Suite 1500
                                4 Los Angeles, California 90017-1730
                                  Telephone: 213.891.0700
                                5 Fax: 213.896.0400
                                6 Email: wholbrow@buchalter.com
                                7 Attorneys for Plaintiff
                                  SPIRIT CLOTHING COMPANY
                                8
                           9 BROWNE GEORGE ROSS LLP
                             PETER W. ROSS (SBN: 109741)
                          10
                             pross@bgrfirm.com
                          11 KEITH WESLEY (SBN: 229276)
                             Kwesley@bgrfirm.com
                          12
                             RYAN Q. KEECH (SBN: 280306)
                          13 rkeech@bgrfirm.com
                             2121 Avenue of the Stars, Suite 2800
                          14
                             Los Angeles, California 90067
                          15 Telephone: 310-274-7100
                          16
                             Attorneys for Defendant
                          17 AROUND THE WORLD APPAREL, INC.
                          18
                          19                                  UNITED STATES DISTRICT COURT
                          20                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
                          21
                                  SPIRIT CLOTHING COMPANY,
                          22                                                Case No. 2:18-cv-04027-JFW-MRW[
                                                     Plaintiff,
                          23
                                              vs.                             STIPULATION AND [PROPOSED]
                          24                                                  PROTECTIVE ORDER
                             AROUND THE WORLD APPAREL,
                          25 INC.,
                          26                         Defendant.
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION     1120236.2
        LOS ANG ELES
                                  Protective Order
                                  BN 34298880v1
                                1                               I. PURPOSES AND LIMITATIONS
                                2               The parties, through their respective counsel, hereby stipulate to and petition
                                3 the Court to enter the following Stipulated Protective Order. This Protective Order
                                4 shall govern the handling of documents, depositions, deposition exhibits,
                                5 interrogatory responses, other discovery responses, admissions, pleadings, and any
                                6 other information or material produced, given or exchanged by and among the
                                7 parties and any non-parties to the above-captioned action (collectively, “Discovery
                                8 Material”). The parties acknowledge and understand that this Order does not confer
                                9 blanket protection on all disclosures or responses to discovery; the protection it
                          10 affords from public disclosure and use extends only to the limited information or
                          11 items that are entitled to confidential treatment under the applicable legal
                          12 principles, and it does not presumptively entitled parties to file confidential
                          13 information under seal. Nevertheless, the parties agree that good cause exists for
                          14 this Order and that such an order is in the best interests of both parties and the
                          15 Court.
                          16                                             II. USE AT TRIAL
                          17                     All documents designated as trial exhibits shall not be covered by the terms
                          18 of this Order at the time of trial, even if they are appropriately designated
                          19 Confidential or Attorneys’ Eyes Only, unless the party seeking to maintain the
                          20 confidentiality of documents makes a showing of good cause as to why the material
                          21 should remain confidential to the Court, in advance of trial. Notwithstanding the
                          22 above, the Parties will maintain as confidential, in accordance with this Order, all
                          23 Confidential Material exchanged pursuant to this Order before and after trial.
                          24                                    III. CONFIDENTIAL MATERIAL
                          25 “Confidential Material” shall include all Discovery Material, and all information
                          26 contained therein, and other information designated as confidential, if such
                          27 Discovery Material contains trade secrets, proprietary business information,
                          28 competitively sensitive information, or other information the disclosure of which
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    1120236.2                                      2
                                    Protective Order
                                    BN 34298880v1
                                1 would, in the good faith judgment of the party designating the material as
                                2 confidential, be detrimental to the conduct of that party’s business or the business
                                3 or personal interests of any of that party’s customers or clients.
                                4 3.1           Scope
                                5               The protections conferred by this Order cover not only Confidential Material
                                6 (as defined above), but also (1) any information copied or extracted from
                                7 Confidential Material; (2) all copies, excerpts, summaries, or compilations of
                                8 Confidential Material; and (3) any testimony, conversations, or presentations by
                                9 parties or their counsel that might reveal Confidential Material.
                          10                    However, the restrictions set forth in this Order will not apply to information
                          11 which is known to the receiving party or the public before the date of its
                          12 transmission to the receiving party, or which becomes known to the public after the
                          13 date of its transmission to the receiving party, provided that such information does
                          14 not become publicly known by any act or omission of the receiving party, its
                          15 employees or agents, which would be in violation of this Order; provided, further,
                          16 that the provisions of this paragraph are not self-executing and may not be invoked
                          17 on self-help basis. A party who contends that material designated as confidential
                          18 (at either level defined herein) under this Order should remain confidential shall
                          19 have the burden of proving that contention in any proceeding where a
                          20 confidentiality designation is at issue.
                          21                     IV. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
                          22 4.1                Basic Principles
                          23                    A receiving party may use Confidential Material that is disclosed or
                          24 produced by another party or by a non-party in connection with this case only for
                          25 prosecuting, defending, or attempting to settle this litigation. By way of example
                          26 only, Confidential Material or any information derived therefore may not be used to
                          27 help form a basis to add additional parties to the lawsuit or initiate discovery
                          28 therefrom. Confidential Material may be disclosed only to the categories of persons
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    1120236.2                                      3
                                    Protective Order
                                    BN 34298880v1
                                1 and under the conditions described in this agreement. Confidential Material must
                                2 be stored and maintained by a receiving party at a location and in a secure manner
                                3 that ensures that access is limited to the persons authorized under this Order.
                                4 4.2           Disclosure of Confidential Information or Items
                                5               Unless otherwise ordered by the Court or permitted in writing by the
                                6 designating party, any material designated “Confidential” including copies or
                                7 excerpts thereof, or analyses or reports which pertain thereto, may be available only
                                8 to:
                                9               (a)    Attorneys of record for the receiving party and their immediate staff ;
                          10                    (b)    Judges, magistrate judges, law clerks and other clerical personnel of
                          11 the Court before which this action is pending;
                          12                    (c)    Independent experts whom the receiving party identifies to the
                          13 producing party. If the producing party has any objection to the proposed
                          14 independent expert, it shall notify the receiving party in writing within five (5)
                          15 calendar days of such identification. The parties will attempt to resolve any
                          16 difference concerning such independent experts, but if they are unable to do so, the
                          17 receiving party may seek relief from the Court according to the procedure
                          18 established in Local Civil Rule 37. No disclosure of the information shall be made
                          19 to the proposed independent expert until after the Court has ruled upon the issue;
                          20                    (d)    Owners, officers and directors of the parties; and
                          21                           Materials designated “Attorneys’ Eyes Only” as well as any copies or
                          22 excerpts thereof, or analyses or reports which pertain thereto, may be made
                          23 available only to persons identified in Sections 4.2(a) through (c), of this Order.
                          24 4.3                Agreement to Be Bound
                          25                    Each person permitted by the parties or their counsel to have access to
                          26 designated information under the terms of this Order, shall, prior to being given
                          27 such access, be provided with a copy of this Order for review. Upon receiving this
                          28 Order, each person shall sign an “Agreement to Be Bound” (Exhibit A to this
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    1120236.2                                      4
                                    Protective Order
                                    BN 34298880v1
                                1 Order) indicating that he has read this Order and agrees to comply with its terms,
                                2 provided, however, that partners and employees of counsel of record as well as
                                3 officers and personnel of the Court, shall be exempt from the requirement to sign
                                4 the Exhibit A agreement.
                                5 4.4           Filing Confidential Material
                                6               Before filing Confidential Material or discussing or referencing such material
                                7 in court filings, the filing party shall confer with the designating party to determine
                                8 whether the designating party will remove the confidential designation, whether the
                                9 document can be redacted, or whether a motion to seal or stipulation and proposed
                          10 order is warranted. The procedure for filing Confidential Material shall be the
                          11 procedure stated by the rules of this Court and the Local Rules of the United States
                          12 District Court for the Central District of California.
                          13                             V. DESIGNATING PROTECTED MATERIAL
                          14 5.1                Governing Standards
                          15                    Any information produced by any party or non-party as part of discovery in
                          16 this action may be designated by the producing party(ies) as “Confidential” or
                          17 “Attorneys’ Eyes Only.” A document should be designated “Confidential” when it
                          18 contains confidential information that may be reviewed by a designated manager of
                          19 the receiving party but must be protected against disclosure to unauthorized third
                          20 parties. A document may be designated “Attorneys’ Eyes Only” only when it
                          21 contains pricing, supplier identifiers, information which would put the producing
                          22 person or entity at a competitive disadvantage if the information became known to
                          23 the receiving party.
                          24 5.2                Exercise of Restraint and Care in Designating Material for Protection
                          25                    Each party or non-party that designates information or items for protection
                          26 under this Order must take care to limit any such designation to specific material
                          27 that qualifies under the appropriate standards. The designating party must
                          28 designate for protection only those parts of material, documents, items, or oral or
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    1120236.2                                     5
                                    Protective Order
                                    BN 34298880v1
                                1 written communications that qualify, so that other portions of the material,
                                2 documents, items, or communications for which protection is not warranted are not
                                3 swept unjustifiably within the ambit of this Order.
                                4               Mass, indiscriminate, or routinized designations are prohibited. Designations
                                5 that are shown to be clearly unjustified or that have been made for an improper
                                6 purpose (e.g., to unnecessarily encumber or delay the case development process or
                                7 to impose unnecessary expenses and burdens on other parties) constitute a violation
                                8 of this order that exposes the designating party to sanctions.
                                9               Any information which is publicly available should not be designated as
                          10 “Confidential” or “Attorneys’ Eyes Only.”
                          11                    If it comes to a designating party’s attention that information or items that it
                          12 designated for protection do not qualify for protection, the designating party must
                          13 promptly notify all other parties that it is withdrawing the mistaken designation.
                          14 5.3                Manner and Timing of Designations
                          15                    Any party or non-party wishing to invoke the confidentiality provisions of
                          16 this Order as to produced things and documents, may designate, in writing, the
                          17 things and documents (as defined in Rule 34 Fed. R. Civ. P. and Rule 1002 Fed. R.
                          18 Evid.) or portions thereof which it considers confidential at the time the things and
                          19 documents are produced. Such designation must be clear and unambiguous.
                          20                           (a)   Information in documentary form: in designating documents (as
                          21 defined in Rule 34. Fed. R. Civ. P. and Rule 1001 Fed. R. Evid.), the designating
                          22 party must affix the word(s) “CONFIDENTIAL” or “ATTORNEYS’ EYES
                          23 ONLY” to each page that contains Confidential Material. If only a portion of the
                          24 material on a page qualifies for protection, the producing party also must clearly
                          25 identify the protected portion(s) (e.g., by making appropriate markings in the
                          26 margins).
                          27                           (b)   Testimony given in deposition or in other pretrial proceedings:
                          28 the witness or his or her counsel may invoke the provisions of this Order by
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    1120236.2                                       6
                                    Protective Order
                                    BN 34298880v1
                                1 claiming confidentiality in a timely manner and designating the level of restriction.
                                2 During the deposition, parties shall be excluded only from testimony designated
                                3 “Attorneys’ Eyes Only.” The witness under deposition or his or her counsel may,
                                4 within ten (10) calendar days of receiving a deposition transcript, designate portions
                                5 of the transcript, or exhibits thereto, as confidential, or change the level of
                                6 restriction of the transcript or any portion thereof. During the ten-day (10-day)
                                7 period, counsel for the parties shall treat the entire transcript as if it had been
                                8 designated “Attorneys’ Eyes Only.” Testimony that has been designated
                                9 “Confidential” or “Attorneys’ Eyes Only” on the record of the deposition shall be
                          10 transcribed in a separate booklet marked according on each page, or shall be
                          11 appropriately redacted.
                          12                          (c)   Other tangible items: the producing party must affix in a
                          13 prominent place on the exterior of the container or containers in which the
                          14 information or item is stored the word(s) “CONFIDENTIAL” or “ATTORNEYS’
                          15 EYES ONLY.” If only a portion or portions of the information or item warrant
                          16 protection, the producing party, to the extent practicable, shall identify the protected
                          17 portion(s).
                          18 5.4               Inadvertent Failures to Designate.
                          19                   Any Discovery Material that may contain Confidential Material that has been
                          20 inadvertently produced without identification as to its “Confidential” nature may be
                          21 so designated by the party asserting confidentiality by providing written notice to the
                          22 undersigned counsel for the Receiving Party identifying the Discovery Material as
                          23 Confidential Information within a reasonable time following the discovery of the
                          24 inadvertent failure to properly designate the material. The Producing Party shall also
                          25 promptly provide the Receiving Party with appropriately designated replacement
                          26 copies. The party receiving such written notice shall treat materials so designated as
                          27 Confidential Information and such materials shall be subject to this Protective Order
                          28 as if they had been initially so designated. Upon receipt of replacement copies, the
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                   1120236.2                                      7
                                   Protective Order
                                   BN 34298880v1
                                1 Receiving Party shall destroy the undesignated copies within ten (10) business days
                                2 of receiving the designated replacement copies.
                                3 5.5 Non-Waiver of Privilege.
                                                A Party’s inadvertent disclosure in connection with this Litigation of one or
                                4
                                    more documents that such Producing Party believes constitute, contain or reflect
                                5
                                    information otherwise protected by the attorney-client privilege, the work product
                                6
                                    doctrine, or any other privilege or immunity from discovery (“Privileged
                                7
                                    Documents”), shall not constitute a waiver with respect to such Privileged
                                8
                                    Documents or generally of such privilege or immunity. If a receiving party receives
                                9
                                    materials that appear to be subject to an attorney-client privilege or otherwise
                          10
                                    protected by a discovery privilege or immunity and it is reasonably apparent that
                          11
                                    the materials were provided or made available through inadvertence, the receiving
                          12
                                    party must refrain from examining the materials and shall immediately notify the
                          13
                                    producing party in writing that he or she possesses material that appears to be
                          14
                                    privileged. In the event of inadvertent disclosure of alleged Privileged Documents,
                          15
                                    the producing party may provide notice to the other party advising of the disclosure
                          16
                                    and requesting return of the alleged Privileged Documents. Upon receiving such
                          17
                                    notice, the receiving party shall make no further use of the alleged Privileged
                          18
                                    Documents and shall immediately segregate them in a manner that will prevent
                          19
                                    further disclosure or dissemination of their contents. Within ten (10) business days
                          20
                                    of receiving such notice of inadvertent production of Privileged Documents, the
                          21
                                    receiving party shall return or destroy all documents identified by the producing
                          22
                                    party in such notice and shall expunge from any other document information or
                          23
                                    material derived from the inadvertently produced Privileged Documents.
                          24
                                    Alternatively, if there is a dispute regarding whether the documents are privileged,
                          25
                                    the designating party shall within ten (10) business days provide the receiving party
                          26
                                    information supporting the claim of privilege. Nothing herein shall prevent a party
                          27
                                    from challenging the propriety of the attorney-client privilege or attorney work
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    1120236.2                                      8
                                    Protective Order
                                    BN 34298880v1
                                1 product protection designation by submitting a written challenge to the Court. In
                                2 the event that there is a dispute over whether the documents at issue are protected
                                3 from disclosure by virtue of a privilege or immunity from discovery, the documents
                                4 shall nevertheless be immediately returned to the producing party, and all counsel
                                5 shall promptly undertake reasonable efforts to resolve the issue without court
                                6 intervention. To the extent counsel cannot resolve the issue within ten (10) business
                                7 days, the receiving party may bring a motion to compel production of the alleged
                                8 Privileged Documents, but may not assert as a ground for compelling production
                                9 the fact or circumstance that the alleged Privileged Documents have already been
                          10 produced and therefore the Privileges are waived, except in the case of repeated
                          11 production, representations made by the producing party to the contrary or the
                          12 known use of such documents in a manner inconsistent with a claim of privilege.
                          13 Alleged Privileged Documents shall remain segregated and protected against
                          14 further disclosure and use during the pendency of any dispute over the
                          15 appropriateness of any privilege claim, with respect to the alleged Privileged
                          16 Documents.
                          17                   The parties shall meet and confer in good faith to develop a protocol for any
                          18 privilege logs.
                          19                    VI. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                          20                   If, at any time during preparation for trial, any party believes that any other
                          21 party or non-party has unreasonably designated certain material as “Confidential”
                          22 or “Attorneys’ Eyes Only” or believes that it is necessary to disclose designated
                          23 material to persons other than those permitted by this Order, and the producing
                          24 party does not agree to change the designation or to further disclosure, the objecting
                          25 party may make an appropriate application to this Court in accordance with the
                          26 procedures established in Local Civil Rule 37 and upon notice to all parties and to
                          27 any non-party who designated the material.
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                   1120236.2                                       9
                                   Protective Order
                                   BN 34298880v1
                                1               VII. PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                2                             PRODUCED IN OTHER LITIGATION
                                3               If a party is served with a subpoena or a court order issued in other litigation
                                4 that compels disclosure of any information or items designated in this action as
                                5 “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” that party must:
                                6               (a)    Promptly notify the designating party in writing and include a copy of
                                7 the subpoena or court order;
                                8               (b)    Promptly notify in writing the party who caused the subpoena or order
                                9 to issue in the other litigation that some or all of the material covered by the
                          10 subpoena or order is subject to this Order. Such notification shall include a copy of
                          11 this Order; and
                          12                    (c)    Cooperate with respect to all reasonable procedures sought to be
                          13 pursued by the designating party who’s Confidential Material may be affected.
                          14            VIII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                          15                    If a receiving party learns that, by inadvertence or otherwise, it has disclosed,
                          16 Confidential Material to any person or in circumstance not authorized under this
                          17 agreement, the receiving party must immediately (a) notify, in writing, the
                          18 designating party of the unauthorized disclosures, (b) use its best efforts to retrieve
                          19 all unauthorized copies of the protected material, (c) inform the person or persons
                          20 to whom unauthorized disclosures were made of all the terms of this agreement,
                          21 and (d) request that such person or persons execute the “Agreement to Be Bound”
                          22 that is attached hereto as Exhibit A.
                          23                    IX.    NON-TERMINATION AND RETURN OF DOCUMENTS
                          24                    Within 30 days after the termination of this action, including all appeals, each
                          25 receiving party must return all Confidential Material, including material designated
                          26 “Attorneys’ Eyes Only,” to the producing party, including all copies, extracts and
                          27 summaries thereof. Alternatively, the parties may agree upon appropriate methods
                          28 of destruction.
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    1120236.2                                      10
                                    Protective Order
                                    BN 34298880v1
                                1               Notwithstanding this provision, the attorney of record may retain one (1)
                                2 copy of any designated documents attached to any pleading filed with the Court.
                                3               The confidentiality obligations imposed by this Order shall remain in effect
                                4 in perpetuity, to the extent permitted by the Court, or until the Court orders
                                5 otherwise. Pursuant to Section IV above, no confidentiality obligations will apply
                                6 to materials made public during the trial of this action. The parties agree to
                                7 maintain as confidential any designated materials exchanged during preparation for
                                8 trial but not made public.
                                9        X. CONTINUATION OF OTHER PRIVILEGES AND PROTECTIONS
                          10                    To the extent Confidential Information is disclosed, prior to the entry of the
                          11 Protective Order, the parties agree to be bound by the terms of this Protective Order
                          12 pending its entry by the Court, and any violation of its terms shall be subject to the
                          13 same penalties and sanctions, as if this Protective Order had been entered by the
                          14 Court. This Order shall not prejudice the right of any party on non-party to oppose
                          15 production of any material on the ground of attorney-client privilege, work product
                          16 privilege, immunity, or any other protection provided under the law.
                          17
                                                IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD
                          18
                          19
                                    DATED: October 10, 2018                      BUCHALTER
                          20                                                     A Professional Corporation
                          21
                          22                                                     By: /s/Willmore F. Holbrow III
                                                                                        WILLMORE F. HOLBROW III
                          23                                                                 Attorneys for Plaintiff
                          24
                                    DATED: October 10, 2018                      BROWNE GEORGE ROSS LLP
                          25
                          26
                                                                                 By: /s/Ryan Q. Keech
                          27                                                                  RYAN Q. KEECH
                                                                                            Attorneys for Defendant
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    1120236.2                                      11
                                    Protective Order
                                    BN 34298880v1
                                1 PURSUANT TO STIPULATION, IT IS SO ORDERED:
                                2
                                         
                                3 Dated:
                                4                          Honorable Judge 0LFKDHO5:LOQHU
                                                           United States District Court Judge
                                5
                                6
                                7
                                8
                                9
                          10
                          11
                          12
                          13
                          14
                          15
                          16
                          17
                          18
                          19
                          20
                          21
                          22
                          23
                          24
                          25
                          26
                          27
                          28
      BUCHALTER
A PROFES SION AL CORPORAT ION
        LOS ANG ELES
                                    1120236.2                      12
                                    Protective Order
                                    BN 34298880v1
